EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1 PURSUANT TO SECTION-OXLEY ACT OF 2002 The undersigned hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, the Quarterly Report on Form10-Q for the quarter ended June 30, 2011of HemaCare Corporation (the “Company”) fully complies with the requirements of Section 13(a)or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in such periodic report fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in such report. Very truly yours, /s/ Peter van der Wal Peter van der Wal Chief Executive Officer /s/ Lisa Bacerra Lisa Bacerra Chief Financial Officer Dated:August 19, 2011 A signed original of this written statement required by Section906 of the Sarbanes-Oxley Act of 2002 has been provided to HemaCare Corporation and will be furnished to the Securities and Exchange Commission or its staff upon request
